MAR-11-2020 11:52 From:                                                                      To:2128057942

                  Case 1:20-cv-00788-AKH Document 12 Filed 03/11/20 Page 1 of 2

           VIRGINIA
            & AMBINDER LLP
            ,\t   1   orn     ~   ~-   ~       ,   I      I.   ii   w




                                                                                        40 Broad Street, 7th Floor
                                           'r:==:=========~
                                           '
                                               1
                                             SOC SL l\1Y  7
                                                                                        New York, New York I 0004
                                                                                        Telephone: (212) 943-9080
                                           ) OCUMENT                                  / Facsimile: (21.2) 943-9082
                                           ELECTRONICALLY F:u_:;                      I
                                           DOC         #::::::-:---:-+ --r-- -            Adrianna R. Grando
                                                                                          Associate
                                       !; DATE FI~ED:~,_,.(-';,- f-2-o
                                                                    . .:::.. :2:~:_
                                                                                 -b       agnmcio@vandallp. ·      ~
                                                                                                              ,-i.P
           March 11. , 2020                                                                                ",,.

           Via Eleclronic Case Filing
                                                                                                    "J·'
           Hon. Alvin K. Hellerstein
           United States District Court
           Southern District of New York
           500 Pearl Street
           New York, NY 10007

                      Re:    Trustees (?f'ihe New York City District Council of Carpenters
                             Pension Fund, el al. v. Accolade Construction Group, Inc., 20 CV 788
                             (AKJ-1)

           Dear Judge Hellerstein:
                  This lim1 represents the Petitioners in the above-referenced action. With consent
           of Respondent's counsel, we join in Respondent' s to request for a stay.
                   On January 29, 2020, Petitioners commenced this action by a Petition to confirm
           and enforce an arbitration award :against Respondent. See D.E. 1. Respondent was served
           with the Petition on January 31, 2020. See D.E. 8. Respondent failed to answer or
           otherwise appear within. .its prescribed time to do so and on March 5, 2020, Petitioners
           requested that this Comt deem the Petition as an unopposed motion for summary judgment.
           See D.E. 9. Shortly therealler, Respondent appeared by counsel and requested a stay of
           the instant action. See D.E. 11.
                    After an initial discussion, the parties believe they can resolve the matter without
           further litigation or Court intervention. Tn light of this discussion, a stay is appropriate so
           that the parties may have tirn.e to explore and discuss resolution . .Further, it is suggested
           that the pruties report to the Court within 90 days us to their efforts. This is the parties'
           first request for a stay.
                      We thank the Court for its time and attention to this matter.
MAR-11-2020 11:52 From:                                                             To:2128057942

                     Case 1:20-cv-00788-AKH Document 12 Filed 03/11/20 Page 2 of 2

           VIRGINIA
@          & AMBINDER LLP
            ;\   I   I   O   I   ,1   c   a   I   L   i1   w




                                                               Resp~ctfully submitted,


                                                                              Isl
                                                               Adrfrmna R. Grancio, Esq.


           Cc: Steven M. Coran, Esq. (via ECF)




                                                               2
